DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment claim set dated 05/06/2019 was entered.  Claims 1 and 3-16 were amended.  Claims 1-16 are pending claims.
This office action is responsive to the response to the election of species requirement received August 13, 2021.
In the response to the election of species requirement received August 13, 2021, applicant elected General Formula (1), wherein each R1 and R8 represent an amino group and each R2 to R7 and R9 to R14 represent a hydrogen atom.  
In response to the election, the examiner will examine the following broader species:
Formula (1) where at least one of the R1 to R14 groups is amino group and the R1-R14 groups that are not amino are hydrogen atom.  The species reads upon claims 1-4 and 7-16.  Claims 5 and 6 are withdrawn as non-elected claims.  Claims 1-4 and 7-16 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1).

	Regarding claims 1-4, 7-9, and 16, Jarikov teaches “first host” compounds that may comprise a dibenzo[fg,op]naphthacene group (see par. 196 compound number 129).  Any of the listed “first host" polyaromatic hydrocarbon “PAH” groups, of which dibenzo[fg,op]naphthacene is a specifically mentioned group, may further include one or more substituent groups including a diarylamino or dialkylamino group (see par. 1415).   Although Jarikov is silent with regard to showing an example compound where dibenzo[fg,op]naphthacene is selected as a PAH core group for a “first host” compound for the light emitting layer where the core is substituted with at least one diarylamino or dialkylamino group, it would have been obvious to one of ordinary skill in the art to have formed a compound having a dibenzo[fg,op]naphthacene core and substituted with amino groups, because these components are clearly taught by Jarikov for forming a functional compound according to the disclosure for use in a light emitting layer as “first host" material.  One would expect to achieve a functional amino compound for a light emitting layer of an operational device within the disclosure of Jarikov and the same as compounds defined in instant formula 1 with a predictable result and a reasonable expectation of success.
Regarding claim 2, at least an amino group (see par. 1415 substituents) is considered electron donating.	
Regarding claims 4, 7, 8, and 9, one or more substituent groups including a diarylamino or dialkylamino group may be at any bonding location of a PAH group including dibenzo[fg,op]naphthacene (see par. 1415).  

	Regarding claims 11 and 12, the claims are product by process claims and Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, Jarikov expressly teaches the wet process of spin coating (see par. 1632) and a vacuum deposition (see par. 1631) for forming a luminescent layer.
	Regarding claims 13-15, Jarikov teaches devices comprising an element as claimed (see figures 1-3 and par. 2-5, 20).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the "first host" compounds are described as having emission spectra (see par. 1479).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Jarikov (US 2004/0076853 A1).
Regarding the compound of instant claims 1-4, 7-9, and 16, Oh teaches organic electroluminescent devices comprising a light emitting layer having a guest material and at least two host materials and one of the host materials is an amine compound of the following formula (see abstract):

    PNG
    media_image1.png
    174
    320
    media_image1.png
    Greyscale
.
In the formula, L1 to L4 may be an aromatic hydrocarbon group among other possibilities (see par. 54).  The compound may have at least one amine group as variables “m” and “n” are defined as m+n is an integer of 1 to 8 (see par. 49).  “Z” may be A1 and an A1 may be a substituted or non-substituted aromatic hydrocarbon (see par. 50-51).  Oh et al. does not exemplify the specific aromatic hydrocarbon group dibenzo[fg,op]naphthacene.  Jarikov teaches in analogous art dibenzo[fg,op]naphthacene is a polyaromatic hydrocarbon group in the analogous art of EL devices (see par. 196).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed an Oh formula and to have selected the core "Z" group as a dibenzo[fg,op]naphthacene polyaromatic hydrocarbon as taught by Jarikov as a known polyaromatic hydrocarbon group in the art.  One would expect to achieve a functional amine Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	Regarding claim 2, the amino groups of the amine formula are considered electron donating.
	Regarding claims 4 and 7-9, in the Oh formula, Z is divalent and may attach to the amino groups at any bonding location of the Z group.
Regarding claim 10, Oh et al. teaches a second host material and luminescent dopant for the light emitting layer, but does not specifically teach including an anthracene derivative in the light emitting layer.  Jarikov teaches in analogous art an anthracene derivative may be in a light emitting layer as a “second host” compound (see par. 1498-1513).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an anthracene compound in the light emitting layer of a device according to Oh, because one would expect an Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding claims 11 and 12, the claims are product by process claims and Oh in view of Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 13-15, Oh teaches devices emitting light as claimed (see par. 5-8).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the Oh compounds are described as having emission spectra (see par. 57-58).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Figueira-Duarte et al., Chemical Reviews, (2011), Vol. 111, pages 7260-7314 discusses electro-optical properties of pyrene-based materials for organic electronics (see title), which may be fine-tuned by introducing specific electron-donating groups (see entire document, especially page 7309).
US 2006/0269781 A1 teaches diarylamino compounds (see formula 1, par. 21) that may be used in a hole-injecting, hole-transporting, or luminescent layer (see par. 19).  The core Ar1 group of the formula (1) may be selected from 6-30 carbon atom aromatic groups (see par. 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786